Title: To Thomas Jefferson from Henry Dearborn, 13 February 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     [13 Feb. 1805]
                  
                  Agreably to your request I have perused the enclosed, I am not capable of discovering any imperfection in the manner or matter. 
                  Yours.
                  
                     H. Dearborn 
                     
                  
               